 

Exhibit 10.1

 

Amendment No. 3

to Agreement between the Attorney General of the State of New York and the
Superintendent of

Insurance of the State of New York, and

Marsh & McLennan Companies, Inc., Marsh Inc. and their subsidiaries and
affiliates

(collectively, “Marsh”) dated January 30, 2005, as amended

(hereinafter, the “Settlement Agreement”)

 

WHEREAS, the parties recognize that part of Marsh’s business is to act as a
managing general agent or underwriting manager for insurance carriers; and

 

WHEREAS, the parties have agreed to amend the Settlement Agreement to clarify
the permissible means by which Marsh may act and be compensated as a managing
general agent or underwriting manager;

 

NOW, THEREFORE, the parties hereby agree that the Settlement Agreement shall be
clarified and amended as follows:

 

 

1.

Paragraph 8 of the Settlement Agreement is hereby amended, such that the
following shall be added after the second sentence of Paragraph 8:

“The parties agree that the preceding two sentences shall not apply to MGA
Compensation, which Marsh may receive when and to the extent it acts as an MGA.
As used herein,

(a) Marsh shall be acting as an “MGA” when: (i) Marsh has been appointed by an
insurer as a managing general agent or an underwriting manager, to be the
insurer’s representative in connection with the management of such insurer’s
book of business with respect to a specific product or product line; and (ii) in
such capacity, Marsh (A) communicates with prospective insureds only through
professional insurance brokers (including those units of Marsh which act in such
capacity on behalf of insureds), and (B) places all such business for such
product or product line only with and for such insurer, and

(b) “MGA Compensation” means the Compensation Marsh receives from the appointing
insurer as consideration for the MGA services Marsh renders to such insurer.”

 

2.

Paragraph 10 of the Settlement Agreement is hereby amended, such that the
following sentence shall be added at the conclusion thereof:

“The parties agree that this Paragraph shall not apply to MGA Compensation.”

 

 



 

 

 

3.

Clause (a) of the first sentence of Paragraph 14 of the Settlement Agreement is
hereby deleted, and the following shall be added in its place and stead:

“a) the Compensation received or to be received by Marsh (other than MGA
Compensation),”

 

4.

Paragraph 15 of the Settlement Agreement is hereby amended, such that the
following sentence shall be added at the conclusion thereof:

“The parties agree that this Paragraph shall not apply to MGA Compensation.”

 

5.

Other than as amended above, the Settlement Agreement shall remain in full force
and effect.

 

6.

This amendment may be executed in counterparts.

 

WHEREFORE, the following signatures are affixed hereto on this 17th day of
August, 2006.

 

 

Eliot Spitzer

Howard Mills

 

 

/s/ Eliot Spitzer                        

/s/ Howard Mills                      

 

Attorney General

Superintendent of Insurance

 

State of New York

New York State Insurance Department

120 Broadway, 25th Floor

25 Beaver Street

 

New York, NY 10271

New York, NY 10004

 

 

 

 

Marsh & McLennan Companies, Inc.

Marsh Inc.

 

 

By /s/ Michael G. Cherkasky  

By /s/ Brian M. Storms            

Michael G. Cherkasky

Brian M. Storms

 

President and CEO

Chairman and CEO

 

1166 Avenue of the Americas

1166 Avenue of the Americas

 

New York, NY 10036

New York, NY 10036

 

 

 

 

 

 